 DECISIONS OF THE NATIONAL LABOR RELAITONS BOARD
 342 NLRB No. 53 
578 
Palace Sports & Entertain
ment, Inc. d/b/a St. Pete 
Times Forum f/k/a Tampa Bay Ice Palace 
and 
International Alliance of Theatrical Stage Em-
ployees, AFLŒCIO.
1 Cases 12ŒCAŒ21696, 12Œ
CAŒ22596, and 12ŒCAŒ22623
  Palace Sports & Entertain
ment, Inc. d/b/a St. Pete 
Times Forum f/k/a Tampa Bay Ice Palace
 and 
Thomas W. Roberts. 
Case 12ŒCAŒ23038
2 July 27, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On July 22, 2003,
 Administrative Law Judge George 
Carson II issued the attached
 decision. The Respondent 
filed exceptions and a supporting brief. The General 

Counsel filed an answering brief and Respondent filed a 
reply brief. The General Counsel also filed exceptions 
and Respondent filed an answering brief.
3 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
4 and conclusions and 
to adopt the recommended Order.
5                                                           
 1  We have corrected the case cap
tion and the Order to reflect the 
proper name of the Charging Party, pursuant to the General Counsel™s 
unopposed motion. 
2 This case is before the Board solely with regard to the Respon-
dent™s request for special permissi
on to appeal (Appeal #04-22), and 
this case has not been consolidated with Cases 12ŒCAŒ21696, et al. 
3  There are no exceptions to the judge™s findings that the Respon-
dent did not violate Sec. 8(a)(1) by its restatement of its no-solicitation 
rule during a meeting with employees on July 1, 2001, or by its July 18, 

2001 statement that employees could 
be terminated for violating the no-
solicitation rule. 4  The General Counsel and the Respondent have excepted to some 
of the judge™s credibility findings. Th
e Board™s established policy is not 
to overrule an administrative law ju
dge™s credibility resolutions unless 
the clear preponderance of all the re
levant evidence convinces us that 
they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the 
record and find no basis for reversing the findings. 
For the reasons stated by the judge, we find that the Respondent did 
not violate Sec. 8(a)(1) and (3) by 
refusing to hire applicant Lewis 
Taylor. In dismissing this allegation,
 we find it unnecessary to pass on 
the judge™s finding that Taylor™s alle
ged threat of ﬁlabor strifeﬂ if he 
was not hired was unprotected.
 We also adopt the judge™s recommendation to dismiss the 8(a)(1) al-
legation that the Respondent coerced em
ployees when it stated that the 
ﬁUnion was out of the buildingﬂ as of July 1, 2001. We agree with the 
judge that this statement does not es
tablish the complaint allegation that 
the Respondent™s vice president, Sean Henry, informed the employees 

that the Union would no longer be th
eir collective-bargaining represen-
tative as of July 1, 2001. 
We find it unnecessary to pass on th
e 8(a)(1) allegation based on the 
Respondent™s Operations Manager Carson Williams™ statement in the 
presence of employee Freire that if Williams found out who was going 
We agree with the judge that
 the Respondent violated 
Section 8(a)(1) and (3) when it discharged employee 
Peter Mullins on November 3, 2002. The judge found 
that Mullins had engaged in union activity and that the 

Respondent was fully aware of
 that activity. The judge 
also found specific animus against Mullins and that Mul-
lins™ discharge was an adverse action affecting the terms 

and conditions of his employment. We agree with these 
findings. Thus, the General Counsel made the required 
initial showing that Mullins™ union activity was a sub-

stantial or motivating factor in his discharge. 
Manno 
Electric, 321 NLRB 278, 280Œ281 (1996); 
Wright Line
, 251 NLRB 1083 (1980), enfd.
 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 
393, 398Œ403 (1982).  
Under 
Wright Line
, the burden then shifted to the Re-
spondent to show that it would have discharged Mullins 

even in the absence of his protected, concerted activities.
 The Respondent contended that it discharged Mullins 
because of its apprehension of
 potential hostile environ-
ment sexual harassment liability under Title VII of the 
Civil Rights Act of 1964, arising out of an encounter 
                                                                                            
 to the NLRB, there was going to be
 ﬁtrouble.ﬂ The General Counsel 
argues in his brief in support of ex
ceptions that Williams™ remark con-
stitutes a threat of unspecified re
prisals for cooperating in a Board 
investigation. Even if we were to reverse the judge™s recommended 
dismissal of this allegation and find 
a violation, such a violation would 
in any event be cumulative to our adoption of the judge™s finding in the 
preceding paragraph of his decision of
 another 8(a)(1) threat by Wil-
liams of unspecified reprisals for c
ooperating in a Board investigation. 
In adopting the judge™s finding that
 the Respondent violated Sec. 
8(a)(3) and (1) by disciplining empl
oyee Peter Mullins on July 25, 
2002, for violating its no-solicitatio
n rule, Member Schaumber relies 
solely on the judge™s conclusion th
at, under Mullins™ version of what 
transpired, which the judge credite
d, Mullins did not violate the Re-
spondent™s rule.  
5  We have modified the judge™s 
recommended Order to reflect that 
the Respondent™s first unfair labor practice was on July 18, 2001. 
Excel 
Containers, Inc.
, 325 NLRB 17 (1997). Additionally, we shall substi-
tute a new notice in accord
ance with our decision in 
Ishikawa Gasket 
America, Inc., 
337 NLRB 175 (2001), enfd. 354 F.3d 534 (6th Cir. 
2004). 
On July 31, 2003, the Regional Director issued a complaint in Case 
12ŒCAŒ23038 alleging, in part, that the Respondent violated Sec. 
8(a)(3) and (4) by discharging empl
oyee Thomas Roberts because of 
his union activities and because he co
operated in the Board™s investiga-
tion of the charges filed in this case. On January 14, 2004, the Regional 
Director postponed the hearing in Case 12ŒCAŒ23038 indefinitely, 
pending the Board™s decision in this case. Thereafter, the Respondent 

filed a motion to proceed with the 
hearing or dismiss the complaint. 
Associate Chief Judge William Cates denied the Respondent™s motion 
by order dated January 28, 2004. Thereafter, the Respondent filed a 

request for special permission to app
eal the administrative law judge™s 
ruling. Because the Board has now i
ssued a decision in this case, we 
grant the Respondent™s request for sp
ecial permission to appeal and we 
direct the Regional Director to schedule the hearing in Case 12ŒCAŒ
23038.
  ST. PETE TIME FORUM
 579
between Mullins and Alice Castillo, an employee of a 
vendor doing business on the Respondent™s premises. 
According to Castillo, Mullins initiated a conversation 
about the merits of unionization and when she expressed 

some skepticism, Mullins called her a ﬁYankee bitch.ﬂ 
Respondent argued that Mullins™ angry outburst at Casti-
llo created sufficient concern for Title VII liability that it 

discharged him.  
The judge credited Mullins™ testimony that he did not 
make any offensive statement 
to Castillo. The judge nev-
ertheless concluded that the Respondent could rely on its 
good faith belief that Mullins had engaged in this con-
duct. Analyzing the case under the 
Wright Line 
frame-
work, the judge concluded that the Respondent did not 
establish that Mullins would have been discharged even 

in the absence of his union activity because Mullins™ 
comment did not, in the judge™s view, constitute a sexual 
advance.
6   We agree with the judge that the Respondent failed to 
show that it would have discharged Mullins even in the 
absence of his union activity in order to avoid the impo-

sition of Title VII liability.
7 We recognize that employers 
have a legitimate interest 
in preventing workplace sexual 
harassment and a correlative obligation to respond when 

such incidents occur. In this case, however, we find that 
the Respondent has not established that it had reasonable 
grounds for determining that it had to remove or disci-

pline Mullins in order to avoid liability under Title VII.
8                                                           
 6 The General Counsel and Respondent
™s exceptions do not take is-
sue with the analytical framework applied by the judge. 
7 Member Schaumber notes that the test established in 
Wright Line 
was a causation test under which the 
General Counsel must prove by a 
preponderance of the evidence that 
the employee™s protected activity 
was a substantial or 
motivating factor for the adverse employment 
action. The Board, administrative law judges, and circuit courts of 
appeals have variously described th
e evidentiary elements of the Gen-
eral Counsel™s initial burden of proof under 
Wright Line, 
sometimes 
adding as a fourth element the necess
ity for there to be a causal nexus 
between the union animus (i.e
., Sec. 7 animus) and the adverse em-
ployment action. As noted in 
Shearer™s Foods, Inc.
, 340 NLRB No. 
132, slip op. at 2 fn. 4 (2003), Member Schaumber agrees with this 
addition to the 
Wright Line
 formulation. It is not necessary to address 
the issue here, however, because the General Counsel has met his initial 
burden under 
Wright Line
. Member Schaumber agrees with his col-
leagues that the Respondent did not meet its burden under 
Wright Line 
of showing that it would have 
discharged 
Mullins in the absence of his 
union activity; however
, he is of the view that the imposition of some 
form of discipline short of discharge may have been justified. 
8  The Supreme Court has held that
 a single, isolated comment gen-
erally is not sufficient to justif
y the imposition of Title VII liability. 
Clarke County Sch. Dist. v. Breeden
, 532 U.S. 268, 271 (2001). More-
over, even where an employee has been shown to have sexually har-
assed a co-worker, Title VII does not necessarily require the em-
ployee™s discharge, so long as the 
employer takes reasonable action to 
protect the complainant from further harassment. 
Baskerville v. Culli-
gan International Co.
, 50 F.3d 428, 432 (7th Cir. 1995). 
Indeed, the Respondent™s director of human resources, 
Beth Fields, admitted at the hearing that she did not be-
lieve that Mullins sexually harassed Castillo. In these 
circumstances, we agree with 
the judge that the Respon-
dent™s asserted Title VII 
concerns are pretextual.
9 In rejecting the Respondent™s Title VII defense, we are 
mindful of the admonition of the United States Court of 

Appeals for the District of Columbia Circuit in 
Adtranz 
ABB Daimler-Benz Transportation v. NLRB
, 253 F.3d 
19, 27 (D.C. Cir. 2001), that the Board should interpret 

the Act in a manner which is sensitive to employers™ re-
sponsibilities to address wo
rkplace harassment. This 
case, however, does not presen
t the issues that were of 
concern in 
Adtranz
. At issue in that
 case was the em-
ployer™s maintenance of a policy prohibiting ﬁabusive or 

threatening languageﬂ on co
mpany premises. Here, on 
the other hand, the question presented is whether the Re-
spondent discharged Mullins because he was a union 

supporter. Under the established principles set forth in 
Wright Line
, supra, once the General Counsel made the 
required initial showing that Mullins™ union activity was 

a motivating factor in the decision to discharge him, the 
burden shifted to the Respondent to show that it would 
have discharged him even in the absence of his union 

activities, here, because of its
 Title VII concerns. For the 
reasons set forth above, we 
have found that the Respon-
dent failed to make that showing. That finding is based 

on the specific facts of this case, and thus does not raise 
the issue of interfering with employers™ Title VII respon-
sibilities generally that was of concern to the court in 

Adtranz. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Palace 

Sports & Entertainment, Inc.
 d/b/a St. Pete Times Forum 
f/k/a Tampa Bay Ice Palace, Tampa Florida, its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Warning, discharging, or otherwise discriminating 
against any employee for supporting International Alli-
ance of Theatrical Stage Em
ployees, AFLŒCIO, or any 
other labor organization.ﬂ 

                                                                                            
 In finding that the Respondent has not shown that its decision to dis-
charge Mullins was justified by Title
 VII concerns, we do not, however, 
rely on any implication in the judg
e™s decision that Title VII sexual 
harassment liability attaches only to comments containing sexual ad-
vances or propositions. 9  A finding that an employer™s stated reason for taking disciplinary 
action is a pretext supports an inference that the real motive was unlaw-
ful. 
ADS Electric Co.
, 339 NLRB 1020, 1023 (2003).
   ST. PETE TIMES FORUM
 580 
2. Substitute the following for paragraph 2(e). 
ﬁ(e) Within 14 days after service by the Region, post at 
its facilities in Tampa, Florida, copies of the attached 
notice marked ﬁAppendix.ﬂ
4 Copies of the notice, on 
forms provided by the Regional Director for Region 12, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 18, 2001.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
abide by this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT warn, discharge, or otherwise discrimi-
nate against any of you for supporting International Alli-
ance of Theatrical Stage Em
ployees, AFLŒCIO, or any 
other labor organization. 
WE WILL NOT
 prohibit you from talking about the Un-
ion except on nonworking time, while permitting other 
conversation. 
WE WILL NOT 
interrogate you regarding your knowl-
edge of employee union activity and 
WE WILL NOT
 direct 
you to report upon the union activities of your co-

workers. 
WE WILL NOT 
interrogate you regarding your commu-
nications with the National Labor Relations Board and 
WE WILL NOT 
threaten you w
ith unspecified reprisals if 
you cooperate in a Board investigation. 
WE WILL NOT 
threaten you with di
scharge because of 
your support for the Union. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce any 
of you in the exercise of 
your rights guaranteed by Section 7 of the Act. 
WE WILL, within 14 days from th
e date of the Board™s 
Order, offer Peter Mullins full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 

equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Peter Mullins whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him, less any net interim earnings, 

plus interest. 
WE WILL, within 14 days from the date of Board™s Or-
der, remove from our files any reference to the unlawful 

warnings and discharge of Peter Mullins, and
 WE WILL
, within 3 days thereafter notify Peter Mullins in writing 

that this has been done and that the warnings and dis-

charge will not be used against him in any way. 
PALACE SPORTS 
& ENTERTAINMENT
, INC. D/B/A ST. PETE TIMES FORUM F
/K/A TAMPA BAY ICE PALACE Thomas W. Brudney, Esq., for the General Counsel. 
Robert M. Vercruysse
 and 
Gary S. Fealk, Esqs.,
 for the Re-
spondent. Kathryn S. Piscitelli,
 for the Charging Party. 
DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in Tampa, Florid
a, on May 27, 28, and 29, 2003.
1 The 
consolidated complaint issued on December 31, 2002.
2 The 
complaint alleges various violati
ons of Section 8(a)(1) of the 
National Labor Relations Act and the failure to hire one em-
ployee because of his union activities and the warning and dis-
charge of Peter Mullins because of his union activities in viola-
tion of Section 8(a)(3) of the Act. The Respondent™s answer 
denies any violation of the Act. 
I find that certain actions of the 
Respondent did violate Section 8(a
)(1) of the Act, that the fail-
ure to hire did not violate the Act, but that the warning and 
discharge of employee Peter Mullins did violate the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
                                                          
 1 All dates are in 2002 unless otherwise indicated.  
2 The charge in Case 12ŒCAŒ21696 was filed on July 30, 2001, and 
was amended on January 3. The 
charge in Case 12ŒCAŒ22596 was 
filed on November 4, and the charge in Case 12ŒCAŒ22623 was filed 
on November 15.  
 ST. PETE TIME FORUM
 581
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, Palace Sports 
& Entertainment, Inc., d/b/a 
St. Pete Times Forum, the Company, is a corporation engaged 
in the management and operation of sports and entertainment 
venues. The Company annually de
rives gross revenues in ex-
cess of $500,000 from its busine
ss operations and annually 
purchases and receives at its Tampa, Florida facility goods and 
materials valued in excess of 
$50,000 directly from points lo-
cated outside the State of Flor
ida. The Respondent admits, and 
I conclude and find, that it is
 an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
The Respondent admits, and I conclude and find, that Inter-
national Alliance of Theatrical Stage Employees, AFLŒCIO, 
the Union, is a labor organiza
tion within the meaning of Sec-
tion 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Company is a national enterprise headquartered in De-
troit, Michigan, where it operates a highly successful sports and 
entertainment arena, the Palace 
of Auburn Hills, Michigan. In 
1999, the Company acquired what was then known as the Ice 
Palace in Tampa, Florida. Th
e Company assumed various con-
tractual obligations that had been made by the Ice Palace, in-
cluding a contract with a company referred to as SMG which 
employed fulltime employees who maintained the facility and 
part-time employees who provi
ded the labor to make the 
changeovers necessary to convert 
the floor of the facility from 
an ice rink for professional hockey to a stage for performers or 
a dirt track for monster trucks. 
SMG and the Union were partie
s to a collective-bargaining 
agreement that expired on June 30, 2001, the same date that 
SMG™s contract with the Ice Palace expired. As of early May, 
the Company had determined that it would become the em-
ployer of the employees who ma
intained the facility and pro-
vided the labor for changeovers
. On May 6 and 7, 2001, Vice 
President Sean Henry informed the SMG employees of its plans 
and advised that they could a
pply for positions that would soon 
be posted. The positions were pos
ted in late May and job inter-
views were conducted beginning on May 29. The Company is 
not alleged to be a successor. Several prounion bargaining unit 
employees, including Secretary/
Treasurer Pamela Johnson, 
employee Donald Bates, and employee Peter Mullins began 
soliciting authorization cards from their fellow employees; 
however, no representation petition was filed. 
In 2002, the Union again solicit
ed authorization cards. On 
October 21, a representation peti
tion was filed. An election was 
conducted in November in which a majority of the employees 
in the appropriate unit re
jected representation. 
The issues in this case relate to statements purportedly made 
by various management offici
als in 2001 and 2002, the failure 
of the Company to hire Lewis Taylor in June 2001, and the 
discipline of employee Peter Mullins in July 2002 and his ter-
mination in November 2002. 
B. The Refusal to Hire 
1. Facts Lewis Taylor had worked as 
a maintenance employee and 
carpenter with SMG since 1996 wh
en the facility opened as the 
Ice Palace. On May 25, 2001, he was elected president of the 
local at Tampa. The names of the officers elected at that meet-
ing were posted on the union bulletin board. Prior to May 2001, 
the local union had no officers.
 The only formal union position 
was that of shop steward, and that position was filled by em-
ployee Andy Lalewicz. Employ
ee Peter Mullins had been on 
the negotiating committee for the collective-bargaining agree-
ment between the Union and SMG. On May 25, 2001, when 

Taylor was elected president, Lalewicz was elected business 
representative, Johnson was elect
ed secretary/treasurer, and 
Mullins and George Freire were elected as delegates. 
Taylor applied for a position with the Company and was in-
terviewed. The interviews we
re conducted by Vice President 
Sean Henry, Director of Human Resources Beth Fields, and 
Operations Manager Carson Williams. Taylor recalls that his 
interview had initially been scheduled in the morning but was 
moved to the afternoon. Taylor had been working all day. SMG 
had no dress code. Taylor had shoulder-length hair and a full 
beard. Since he had been work
ing, he was sweaty and covered 
with sawdust. Taylor, who placed the interv
iew on May 17, 2001, recalls 
that, as he came into the mee
ting, Vice President Henry ﬁshook 
my hand and congratulated me.ﬂ He testified that, even though 
this was prior to the interview, he thought he had the job. This 
apparent nonsequitur was clarified 
by Fields who explained that 
all interviews were on or after May 29, 2001, after the May 25 
election of Taylor as president 
of the local. Henry recalls con-
gratulating Taylor upon his election. Taylor denied that the 
Union was mentioned in any wa
y during the meeting. He re-
calls being informed that the Company was changing the su-
pervisory structure and that he would be reporting to Carson 
Williams. Taylor indicated that he had no problem in that re-
gard. He was also told that the Company had a dress code and 
that he would have to be clean-
shaven and have his hair cut. 
Taylor responded that he had no problem in complying. 
Vice President Henry testified that Taylor had grime on his 
clothes, was disheveled, and exuded a rank odor that included 
alcohol, which reminded him of
 ﬁBourbon Street at 7:00 a.m.ﬂ 
He recalled that, as he was describing the Company™s goals, 
Taylor would ﬁsnort and dismi
ss it,ﬂ and that he found this 
disconcerting since it was Taylor
 who was being interviewed. 
At one point, Henry addressed Taylor, asking why the Com-
pany should hire him and Taylor
 replied that the Company had 
to hire him, otherwise ﬁyou are going to have problems.ﬂ Henry 
asked what kind of problems and Taylor replied, ﬁlabor prob-
lems, . . .  lock downs, . . . 
[s]hows will be cancelled.ﬂ Henry 
suggested that everyone take 
a break, and Taylor said, ﬁJust 
give me my paperwork so I can sign it and move on.ﬂ 
Director of Human Resources Fields confirms that Taylor 
was covered with sawdust. She 
noted that he had not bothered 
to wash his hands. Moreover, 
Taylor™s eyes were bloodshot, 
and he exuded body odor and the 
smell of alcohol. His clothing 
appeared dirtier that it would ha
ve been had he started the day 
 ST. PETE TIMES FORUM
 582 
wearing clean clothing. She recall
ed Taylor stating that if he 
were not hired, there would be ﬁl
abor strife.ﬂ At the conclusion 
of the meeting he stated, ﬁJust 
give me the paperwork and I™ll 
sign it, and we can be
 done with this.ﬂ 
Operations Manager Williams 
confirmed that Taylor was 
dirty and smelled of sweat and 
alcohol. He noted that, upon 
hearing management™s objectives
, Taylor™s reaction was ﬁvery 
negative.ﬂ Upon the conclusion of the meeting, Williams did 
not want to hire Taylor. 
Taylor was not offered a position. Although there had been 
some friction between Taylor 
and his immediat
e supervisor, there is no contention that the friction related to the Company™s 
decision not to hire Taylor. There is no probative evidence that 
Taylor™s job performance with 
SMG related to the employment 
decision; rather, it resulted from his interview. Union officers 
Lalewicz, Johnson, Mullins, a
nd Freire were all hired. 
On December 27, 2002, a year and a half after the Company 
did not hire him, Taylor wrot
e his former supervisor, Tim 
Friedenberger, and expressed re
gret for past problems with 
him. He also acknowledged a pa
st problem with alcohol and 
drugs. Taylor stated that he had 
discontinued his affiliation with 
the Union and offered to ﬁfight to keep them [the Union] out.ﬂ 
Despite his changed attitude towa
rds the Union, Taylor did not 
assert that he considered that affiliation to have affected his 
employment. The letter 
states, ﬁI have known 
and realized that 
the drugs and drinking and letting people in my head . . . 
screwed me out of a good job.ﬂ 
2. Analysis and concluding findings 
The Respondent acknowledges that 
it was aware of Taylor™s 
union activities. As already note
d, he was congratulated upon 
his election as local president at 
his job interview. Pursuant to 
the analytical framework set out in 
FES, 331 NLRB 9 (2000), I 
find that the Respondent was hi
ring and that Taylor was quali-
fied for the job for which he applied. The third criteria set out 
in FES is whether antiunion animus contributed to the decision 
not to hire the applicant. 
It is undisputed that Taylor
, unlike the neatly groomed, 
clean-shaven witness who appeared at the hearing, had long 
hair and a full beard in late 
May 2001. The presence of sawdust 
on his clothing and in his hair and beard when he came to his 
job interview was understandable because he had been work-
ing. The description by Henry and Fields of the body odor Tay-
lor exuded exceeded what would 
have been expected had Tay-
lor been clean when he began the workday. There is no claim 
that Taylor was inebriated at the meeting. He denied that he 
smelled of alcohol or that he had drunk during the day or too 
excess the night before this me
eting. His acknowledgement in 
his December 27, 2002 letter of a past problem with drugs and 
alcohol diminishes the credib
ility of that denial. In 
Clock Elec-
tric, Inc.,
 323 NLRB 1226, 1233 (1997), the respondent refused 
to hire an electrician whose ﬁhair was matted, his clothes were 
dirty, and he exuded an obnoxious body odor in addition to the 
smell of alcohol on his breath.ﬂ 
In finding the failure to hire 
justified, the administrative law 
judge determined that the re-
spondent was ﬁrightfully concerne
d about . . . [his] appearance 
and odor.ﬂ Although the Respondent denies 
animus towards the Union, 
as discussed, I find that the 
Respondent did bear animus to-
wards employee union activity. 
Notwithstanding the presence 
of animus, the Respondent hired former shop steward Lalewicz, the one individual who actually 
held a position with the Union 
prior to May 2001, as well as
 Secretary/Treasurer Johnson, 
negotiator Mullins, a
nd newly elected delega
te George Freire. 
Unlike Johnson and Mullins, there is no evidence that Taylor 
solicited union authorization ca
rds in May and June 2001 im-
mediately prior to the Respondent becoming the employer. The 
only prounion employee shown on this
 record not to have been 
offered a position was Taylor. 
The General Counsel argues th
at the Respondent™s witnesses 
should not be credited regarding the manner in which Taylor 
presented himself and that, even if I credit their testimony re-
garding Taylor™s alleged remarks re
garding ﬁlabor strife,ﬂ that a 
ﬁunion official™s threat to cr
eate labor problems unless hired 
does not bring the official outsid
e the scope of Section 7 protec-
tion.ﬂ No case authority is ci
ted for the foregoing proposition, 
and I am unaware of any case authority establishing that a 
threat to take actions that would interfere with an employers™ 
business in retaliation for a hiring decision is protected activity. 
The mutually corroborative testimony of Henry, Fields, and 
Williams confirms that Taylor™s attitude left as much to be 
desired as did his appearance. Taylor denied that there was any 
mention of the Union at the mee
ting or that he made any state-
ments relating to labor strife. He 
did not deny that, as the meet-
ing was concluding, he stated, ﬁJ
ust give me the paperwork and 
I™ll sign it, and we can be done with this.ﬂ Taylor™s undenied 
parting remark is consistent with the negative attitude that the 
Respondent™s management
 officials testified Taylor displayed 
throughout the interview. The Re
spondent has established that 
its decision not to offer a position to Taylor resulted from Tay-
lor™s presentation of himself at
 the job interview and was not 
motivated by antiunion animus. I shall recommend that this 
allegation be dismissed. 
C. The 8(a)(1) Allegations 
The complaint alleges that about May 6, 2001, at one of the 
meetings when the Company announced it would become the 
employer rather than SMG, Vice President Sean Henry and 
Director of Human Resources Be
th Fields promised employees 
wage increases and benefits if they stopped supporting the Un-
ion. The complaint further alleges that Henry informed em-
ployees that the Union would no longer be their collective-
bargaining representative as of July 1. Although Henry and 
Fields did inform employees of the application process and did 
mention the benefits offered by the Company, both credibly 
testified that no specific wage 
rates were mentioned. None of 
the foregoing statements were related to the Union in any way. 
Peter Mullins recalled that Henry, whom he had spoken with 
prior to the meeting regarding the status of the Union, ﬁkept 
reiterating . . . that it would be
 up to the employees.ﬂ Employee 
Pam Johnson acknowledged that Henry stated, ﬁWhat you do 
about the Union is your business.ﬂ Henry credibly testified that, 
when he was asked whether the 
employees would continue to 
be represented, he replied that
 it was ﬁnot up for us [the Com-
pany] to decide if the Union was going to be in there or not, our 
 ST. PETE TIME FORUM
 583
employees would decide.ﬂ Johnson also recalls Henry saying 
that ﬁas of July 1, the union co
ntract was over and that it was 
out of the building.ﬂ Johnson™s te
stimony does not establish the 
complaint allegation that the Union would no longer be the 
employees™ collective-bargaining representative. There is no 
allegation that the Company was a successor, and even if it 
were, it could set initial term
s and conditions of employment. 
Upon expiration of the contract on June 30, 2001, the Union™s 
privilege to maintain a bulletin board and obtain access for 
representatives, privileges obtained through the contract, not 
rights guaranteed by the Act, 
ceased. I shall recommend that 
the foregoing allegati
ons be dismissed. On June 27, 2001, the Company posted the following valid 
solicitation rule:  
 Solicitation of any kind, by one employee to another, is pro-
hibited while either is working. Working time is when an em-
ployee™s duties require that he/she be engaged in work tasks. 
Working time does not include 
an employee™s own time, such 
as meal periods, scheduled break
s, time before and after a 
shift and personal cleanup time
. We believe that you should 
not be disturbed or disrupted in the performance of your job. 
Solicitation by nonemployees on Ice Palace or Palace Sport & 
Entertainment™s premises is prohibited at all times. 
 The complaint alleges that, on 
July 1, 2001, Supervisor Tim 
Friedenberger informed employee
s that all soliciting was pro-
hibited, and that in mid-July he threatened employees with 
discharge for soliciting on behalf of the Union on Ice Palace 
property. Employee Donald Bate
s recalled that, shortly after 
July 1, Supervisor Friedenberg
er requested him to remove un-
ion materials from the bulletin board to which the Union had 
access pursuant to the collective-bargaining agreement that had 
expired on June 30, 2001. Bates 
recalled that he asked why 
Friedenberger was making the re
quest and that Friedenberger 
replied ﬁthere was no 
soliciting in the building at all.ﬂ Frieden-
berger denied making any statement relating to solicitation 
other than reading the policy to employees at a meeting. The 
only testimony relating to a threat of discharge by Friedenber-
ger is that of employee Jarvis Sheeler who recalled that, before 
a concert, the conversion superv
isors and conversion techs, all 
statutory employees, were calle
d to a meeting at which Super-
visor Friedenberger reiterated that there was a no-solicitation 
policy and that ﬁif people were 
caught handing out any type of 
union cards and/or solicitations, there would be disciplinary 
actions against them
.ﬂ There is no corroboration whatsoever 
from any other employee who a
ttended this meeting that 
Friedenberger orally promulgated 
an unlawful rule broader than 
the published rule and accompanied it with a threat. I credit 
Friedenberger™s denial that he 
did so. The Respondent had the 
right to deny the Union access to the bulletin board upon expi-
ration of the collective-bargaining agreement. Bates™ testimony 
was clear regarding what he was 
directed to do. Friedenberger 
denied directing that union mate
rials be removed or making any 
statement prohibiting a
ll solicitation. Insofa
r as the Respondent 
was privileged to deny the Union access to a bulletin board, 
there would have been no reason for Friedenberger not to have 
admitted doing so if, in fact, he had been the individual that had 
directed that action. Although I credit Bates regarding the 
transaction, I find that he was mistaken regarding the identity of 
the individual who spoke with him. Having found that Supervi-
sor Friedenberger was not the i
ndividual involved, there is no 
evidence that the individual who spoke with Bates was a super-
visor of the Respondent. I shall, therefore, recommend that the 
foregoing allegations attributed to
 Supervisor Friedenberger be 
dismissed. 
On July 18, 2001, the Company 
held a meeting at which Di-
rector of Human Resources Fields
 was to explain various bene-
fits. Prior to Fields™ beginning her presentation, Vice President 
Henry addressed the employees. The complaint alleges that 
Henry threatened employees wi
th discharge for engaging in 
union activities and promulgate
d a rule prohibiting talking 
about the Union while permittin
g employees to discuss other 
subjects. Henry recalls that, prior to this meeting, several employees, 
none of whom he named, reporte
d to him that they had been 
coercively solicited on behalf of
 the Union. He testified that 
those employees refused to identify the individual or individu-
als who had allegedly coercively 
solicited them and that he did 
not press the matter. Despite the unwillingness of the reporting 
employees to give Henry the in
formation that he needed in 
order to properly investigate the 
complaint, he did address the 
solicitation policy at the beginning of the meeting. He testified 
that he reviewed the policy and noted that if someone violated 
that policy, ﬁno matter what they were soliciting for,ﬂ they 
could be terminated. Henry recalled explaining, ﬁyou can™t 
solicit for Girl Scout cookies, 
Amway, church raffles, Little 
League candy bars,ﬂ noting that solicitation when working was 
a ﬁdetraction from what we all do, [s]o, let™s reserve that for 
when we are on breaks, when we are walking in the building, 
when we are at lunch and truly 
not bother each other with it.ﬂ 
Henry acknowledged that he also said, ﬁ[W]hen you are on 
break, when you are on lunch, and obviously before work and 
after work you can talk about what you would like to talk 
about. You can solicit each ot
her. You know, you can talk 
about virtually anything you want. But during working time 
you can[‚t] solicit for any initiative, whatever it may be.ﬂ 
Fields recalled that Henry told the employees that he ﬁdidn™t 
care if they were soliciting for union cards, or Amway or Avon 
or Girl Scout cookies or for th
e Boy Scouts but that it could not 
happen during working time.ﬂ Employee Pam Johnson recalls 
Henry stating that he had been 
ﬁapproached by several people 
coming to him complaining that people were trying to coerce 
them into signing union cards and th
at he wanted it to stop. And 
that anybody . . . caught doing 
this would be terminated.ﬂ 
Henry continued stating that he ﬁdidn™t care if we talked about 
Amway, Boy Scout cookies, 
Avon, just not the Union.ﬂ 
Employee Peter Mullins testified that, after condemning co-
ercive solicitation, Henry referred to talking, stating that, ﬁwe 
were allowed to talk about Am
way, Avon, Boy Scouts, Girl 
Scouts, but if we ta
lked about the Union we would be fired.ﬂ 
Complaints regarding solicitation 
on behalf of the Union were 
what prompted Henry to address the employees regarding the 
solicitation policy. Despite this, 
when testifying to the remarks 
that he made, Henry did not include the Union in the list of or-
ganizations for which there shou
ld be no solicitation except on 
nonworking time. His omission of the very organization that 
 ST. PETE TIMES FORUM
 584 
prompted his comments from the list he recited gives credence to 
the testimony of Johnson and Mullins that the list was of organi-
zations employees could talk about, ﬁjust not the Union.ﬂ Henry 
admitted informing the employees that solicitation in violation of 
the Respondent™s rule could result in termination. There was no 
violation in that regard, and I shall recommend that the allegation 
that the Respondent threatened employees with discharge for 
engaging in union activities be dism
issed. Consistent with the 
testimony of Johnson (ﬁdidn™t care if we talked about Amway, 
Boy [sic] Scout cookies, Avon, just not the Unionﬂ) and Mullins, 
(ﬁwe were allowed to talk about
 Amway, Avon, Boy Scouts, Girl 
Scouts, but if we talked about th
e Union we would be firedﬂ), I 
find, as alleged in the complaint, that Henry did promulgate a 
rule prohibiting conversation regarding the Union. Henry™s ad-
mission that he told employees th
at they could ﬁtalk about virtu-
ally anythingﬂ but could not solicit on working time, together 
with the credible testimony of Johnson and Mullins, establishes 
that ﬁvirtually anythingﬂ excluded the Union because Henry 
viewed any discussion regardin
g the Union as solicitation. An 
employer may not restrict uni
on-related conversation while per-
mitting conversation relating to other topics. 
Opryland Hotel
, 323 
NLRB 723, 728Œ729 (1997). By prohibiting employees from 
talking about the Union except on nonworking time, while per-
mitting other conversation, the Respondent violated Section 
8(a)(1) of the Act. 
The remaining 8(a)(1) allegations relate to conduct by Op-
erations Manager 
Carson Williams. The complaint alleges that, in
 early July 2001, Williams in-
terrogated employees regarding th
eir union activities and di-
rected them to report upon the un
ion activities of their cowork-
ers. Employee Thomas Roberts r
ecalls that, in mid-July, he was 
at the loading dock heading towards the freight elevator when 
he encountered his immediate
 supervisor, Carson Williams. 
Operations Manager Williams as
ked Roberts whether ﬁanybody 
[had] approached me about th
e union organization process, things like that.ﬂ Roberts responde
d that no one had. Williams 
then stated, ﬁI know if anyone comes to you, you will let me 
know.ﬂ Roberts replied, ﬁWell, e
ither way I don™t want to say 
yes, I will come to you or no, I won™t come to you. I just want 
to come in to do my job.ﬂ 
Williams denied having any conversation in July 2001 with 
Thomas Roberts in which he 
discussed the Union. Although 
making several general denials, 
Williams was not asked and did 
not deny stating to Roberts, ﬁI know if anyone comes to you, 
you will let me know.ﬂ The fore
going conversation related to 
the union activities of employees,
 not the Union itself; thus, 
Williams™ denial of having discussed the Union with Roberts 
was, literally, truthful. I credit 
Roberts. Williams™ conversation 
with Roberts was coercive. Will
iams was probing to determine 
the extent of union activity 
among the employees. The exis-
tence of that activity is established by Henry™s testimony that 
employees had complained to him regarding alleged coercive 
solicitations. When Roberts initially denied having any knowl-
edge of employee union activity,
 Williams cont
inued, not ask-
ing a question, but stating to an
 employee whom he directly 
supervised that he knew the 
employee would let him know if 
anyone came to him regarding union organizational efforts. In 
the face of this supervisory dire
ction, Roberts responded that he 
just wanted ﬁto come in to do my job.ﬂ By interrogating em-
ployees regarding their knowledg
e of employee union activity 
and directing them to report upon 
the union activities of their 
coworkers, the Respondent violated Section 8(a)(1) of the Act. 
The complaint alleges that, in mid-July 2001, Williams pro-
hibited employees from talking 
about the Union. Employee 
George Freire spoke with a ne
w employee, Carlos Gonzales, 
regarding the Union and provided Gonzales with a union au-
thorization card. The following 
day, Operations Manager Wil-
liams spoke with Freire and told
 him ﬁnot to be discussing un-
ion issues on the clock or in the building.ﬂ Freire acknowledged 
that he knew that he could talk 
about the Union at lunch and on 
break. Counsel for the Respondent asked Freire whether it was 
true that Williams had stated th
at he could not be talking about 
the Union when he was working.
 Freire acknowledged that he 
had. Williams denied telling an
y employees not to discuss the 
Union. I do not credit that denial. The prohibition against talk-
ing about the Union was exactly 
the prohibition that Henry had 
announced on July 18, 2001, equating discussion about the 
Union with solicitation. Williams reiterated the orally promul-
gated rule that Henry had announced on July 18. By prohibiting 
employees from talking about the Union except on nonworking 
time, while permitting other conversation, the Respondent vio-
lated Section 8(a)(1) of the Act. 
The complaint alleges that, on November 20, 2001, Williams 
interrogated employees regardi
ng their communications with 
the Board and threatened unspecified reprisals if employees 
cooperated in an investigation 
being conducted by the Board. 
Employee Thomas Roberts testified that this occurred before 
lunch as he was working ﬁout
side the compound.ﬂ Several em-
ployees in the front office ha
d been terminated. Roberts re-
called that the conversation be
gan when Operations Manager 
Williams asked him ﬁwhat the scuttlebutt was about the fir-
ings.ﬂ Roberts responded that some
 people were saying that the 
firings were over but others 
thought that more people were 
going to be fired. Williams responded that it ﬁwas only admini-

stration that was hit and that™s all over with.ﬂ Williams told 
Roberts that he ﬁdidn™t like rumorsﬂ and that he was going to 
address one. He then stated that 
he ﬁhad heard that I had went 
to the NLRB, and I had went to the NLRB about him and like 
what did I have to say about th
at.ﬂ Roberts responded that he 
did not know what Williams was 
talking about, that he had not 
gone to the NLRB. William re
sponded that he did not know 
whether it was Roberts or a
nother employee named Thomas 
Roberts who had a different middle
 initial, but that ﬁit would all 
come out and once it did . . . he would take care of it at that 
time once the information got to him.ﬂ 
Operations Manager Williams generally denied interrogating 
employees regarding their communications with the Board. He 
did not deny or address any conversation with Roberts in No-
vember. He did not deny threatening unspecified reprisals for 
cooperating with the Board in an
 investigation. Roberts was 
fully credible. His demeanor was impressive. His recollection 
was clear. In addressing severa
l crucial matters, including 
whether Peter Mullins denied using any offensive language in 
an incident in October 2002, Williams testified that he had no 
independent recollection. I cred
it Roberts. When Roberts de-
nied having gone to the Board, Williams noted that he was 
 ST. PETE TIME FORUM
 585
aware that there was another Thomas Roberts who had a differ-
ent initial but that ﬁit would all come outﬂ and that he would 
ﬁtake care of it.ﬂ The foregoing threat conforms the coercion 
inherent in the interrogation. By interrogating employees re-
garding their communications w
ith the Board and threatening 
unspecified reprisals if employ
ees cooperated in a Board inves-
tigation, the Respondent violated
 Section 8(a)(1) of the Act. 
The complaint further alleges that, on or about December 11, 
2001, Williams threatened to discharge employees if they co-
operated in an investigation being conducted by the Board. The 
Union filed the charge in Case 12ŒCAŒ21696 on July 30, 2001. 
On December 11, employee George Freire was working at a 
desk when Operations Manager Williams walked through the 
room. According to Freire, Williams did not address him. 
Rather, Williams was speaking to himself out loud. The state-
ment Freire recalls hearing was 
that, ﬁif he found out who was 
going to the NLRB that there was going to be trouble.ﬂ Wil-
liams did not make the statement 
to Freire, and Freire made no 
response. Unlike the direct threat to Roberts that he would 
ﬁtake care of it,ﬂ the reference to ﬁtroubleﬂ does not unambigu-
ously establish that Williams w
ould be the instigator of the 
unspecified trouble. Freire gave
 no context for the remark that 
he overheard. The record does 
not establish wh
ether Williams™ 
dialogue with himself referred to the charge that had been filed 
by the Union in July or to some other matter. Absent any con-
text whatsoever, I cannot find that the foregoing ambiguous 
overheard comment threatened any employee with adverse 
action, much less discharge as alleged in the complaint. I shall 
recommend that this allegation be dismissed. 
The final allegation relating to Operations Manager Williams 
is that, on June 18, 2002, he th
reatened the discharge of em-
ployees who supported the Union. On that date, employee Peter 
Mullins was called by Williams to the office because of a prob-
lem with the building automation system. Mullins identified the 
problem and he and Williams corrected it. Williams, who was 
soon to leave on vacation, commented that he would be ﬁlost,ﬂ 

without Mullins, and Mullins replied that he was not planning 
on going anywhere. Williams then stated to Mullins that if he 
and ﬁPam [Johnson] and the rest of
 the union supporters file for 
a new election, then you are going to be terminated.ﬂ Mullins 
replied that he could not be 
terminated for ﬁdoing something 
legal.ﬂ Williams then stated that the Company was going to 
terminate the leader, an apparent reference to Mullins, ﬁand 
then the rest of you will get in line.ﬂ Mullins asked who had 
told him that and Williams replied, ﬁSean Henry.ﬂ 
Williams, without addressing whether he had a conversation 
with Mullins shortly before going on vacation in June, denied 
threatening to discipline or discharge employees for engaging 
in union activities. He did not deny having a conversation with 
Henry in which Henry stated his intention to terminate Mullins 
if the Union sought an election. Mullins testified that, at the 
time, this conversation occurre
d, he had become concerned 
regarding his tenure as an em
ployee. He made a contemporane-
ous note immediately following 
this conversation. Williams™ 
general denial was unconvincing.
 I credit Mullins testimony, 
the details of which Williams 
did not deny, including the spe-
cific reference to employee Pam Johnson and Vice President 
Sean Henry. By threatening employees with discharge because 
of their support for the Union, 
the Respondent violated Section 
8(a)(1) of the Act. 
D. The Warnings of July 25, 2002 
1. Facts As set out above, the Company 
has a presumptively valid so-
licitation rule that prohibits solicitation by employees if either 
is working. On July 11, em
ployee James Carpenter obtained 
permission from his supervisor to speak with Vice President 
Sean Henry ﬁabout this certain
 individual about bringing the 
union in.ﬂ Henry recalls that Carpenter reported to him that 
Peter Mullins was ﬁalways . . . talking to me and telling me the 
merits of the Union. Telling me, you know, why I should join. 
Why I have to reaffirm it. Why I should get other people to 
join.ﬂ Henry testified that Carpenter reported that initially it 
was ﬁthree, four, five times a weekﬂ but now it was ﬁevery 
timeﬂ he saw Mullins. Henry testified that Carpenter told him 
that he had told Mullins to leave him alone ﬁdozens of times.ﬂ 
Henry referred the matter to Director of Human Resources 
Fields. 
On July 12, Henry, Fields, and Operations Manager Wil-
liams met with Carpenter who 
reported being ﬁharassed and solicitedﬂ by Mullins. He specifically reported one incident. In 
that incident, which Carpenter pl
aced in the breakroom at 7:30 
on the morning of July 11, whic
h was before Carpenter clocked 
in but after Mullins had begun work at 7 a.m., Carpenter and 
another employee went to the breakroom. Carpenter reported 
that Mullins asked him why he 
would not join the Union. Car-
penter said that he replied that he liked working for the Com-
pany, and that Mullins responded that the Union could negoti-
ate a better raise for him. Carpenter said that he told Mullins 
that he was not interested and left. The memorandum of this 
meeting further notes that Carpenter reported that Mullins 
ﬁconfronts him about a labor union at least 3Œ5 times per weekﬂ 
and that it was interfering 
with his work. The memorandum 
does not reflect that he had ever 
stated to Mullins that he did 
not want to hear anything further about the Union. 
Following this meeting, at Fields™ request, Carpenter wrote a 
statement dated July 17, in which he states that ﬁ[f]or the past 
couple of weeksﬂ he had ﬁbeen stopped in the hallwaysﬂ and 
ﬁin the office inside the breakr
oom,ﬂ an apparent reference to 
the breakroom inside the hockey 
operations office, by Mullins 
ﬁabout hav[ing] the Union back into this building.ﬂ The state-
ment notes that Carpenter is ﬁgetting tiredﬂ of being talked to 
about the Union. The statemen
t reports the breakroom encoun-
ter in which Mullins asked him ﬁabout the Unionﬂ and, unlike 
the memorandum of the July 12 
meeting, concludes by noting 
that Carpenter told Mullins, ﬁI don™t want to hear about it any 
more.ﬂ 
Although the statement was written 6 days after July 11, 
there is no evidence of any occasion after July 11 that Carpen-
ter again complained about being approached by Mullins. Mul-
lins testified that he never in
itiated a conversation about the 
Union with Carpenter, that Carpenter brought up the subject, 
that he was ﬁconfused, . . . afraid that . . . he was going to lose 
his job if he supported the Un
ion.ﬂ Regarding the conversation 
in the breakroom on July 11, Mullins recalled that Carpenter 
ﬁbrought up the subject about ho
w his father-in-law had told 
 ST. PETE TIMES FORUM
 586 
him that he didn™t need a uni
on.ﬂ Mullins responded, ﬁWell, 
James, you know, in a perfect world you don™t need a union . . . 
[but we are] already making a lot less money since Palace 
Sports and Entertainment eliminated the contract and, you 
know, we™re not getting overtime after eight.ﬂ 
Fields, Henry, and Williams interviewed Mullins on July 18. 
Consistent with Mullins™ testim
ony at the hearing, Henry re-
calls that Mullins stated: ﬁI have no idea what he™s [Carpen-
ter™s] talking about. You know, James is a member of the Un-
ion. He has a card in the Union. Any time I talk to him is only, 
you know, to answer his questions.ﬂ Henry recalls that he noted 
that Carpenter claimed that he had asked Mullins to stop 
ﬁcountless times.ﬂ Mullins replied, ﬁI don™t recall him ever 
asking me to stop.ﬂ 
Henry testified that Carpenter was ﬁnervousﬂ and ﬁupsetﬂ on 
July 11, and that he believed him because he was ﬁso detailed 
and . . . upset.ﬂ Fields testified 
that she also believed Carpenter. 
When questioned as to whether she had ever accepted the word 
of Mullins over that of another employee, Fields cited only one 
incident, an occasion in which Mullins had complained that 
Operations Manager Williams 
and his assistan
t were smoking 
in the building. Further testimony established that Williams and 
the assistant admitted doing so, thus there was no conflict. 
Counsel for the General Counsel
 questioned Fields regarding 
whether she would conclude that
 an employee was being har-
assed when an employee had c
ontinuously declined a fellow 
employee™s invitations to dinner.
 Fields acknowledged that a 
critical consideration regarding any action she might take 
would be whether the employee had specifically told the other 
individual to stop, ﬁthat it was both
ering her or offensive to her. 
It would depend.ﬂ 
On July 25, Mullins was issued two warnings. The first was a 
written warning for violation of the company solicitation rule. It 
cites the incident on July 11 
when Mullins was purportedly on 
worktime. It states that Mullins ﬁasked an employee why he 
would not join a labor union,ﬂ that the employee stated that he 

wanted to give the Company a chance, that Mullins told the em-
ployee that the Union could get him a better raise, and that the 
employee told Mullins that he wa
s not interested and walked 
away. Mullins™ written comment on 
the warning notes that the 
accusation was not true, that Carpenter was ﬁalreadyﬂ a member. 
The second warning, a final written 
warning, was for violation of 
the policy against harassment. It states that ﬁduring the months of 
June and Julyﬂ Mullins, ﬁat least 
3 to 5 times a week stopped him 
[Carpenter] in his work area and . . . ‚intimidated™ him about 
joining a labor union while he was on work time. The employee 
repeatedly asked Peter [Mullins] to stop . . . but Peter continued 
until the employee reported the harassment to his supervisor.ﬂ 
In testimony, Carpenter stated that Mullins had spoken with 
him about bringing the Union back 
and that he had replied that 
he wanted to give the Company a chance. Mullins replied 
ﬁOkay.ﬂ He testified that, a couple of weeks later, Mullins 
spoke with him again and that he
 replied, ﬁNo. I don™t want it 
yet.ﬂ [Emphasis added.] Carpenter testified that Mullins ap-
proached him on ﬁseveral occasionsﬂ including when he was in 
the breakroom before clocking in and ﬁeven when I™m going 
from one job to another job . . . he approaches me and stops and 
asks me about the Union.ﬂ Carp
enter testified that, on those 
occasions, he replied, ﬁ
I don™t want to discuss it right at this 
moment.ﬂ [Emphasis added.] He de
nied approaching Mullins 
about the Union. He acknowledged that, when Mullins spoke 
with him as he was walking from job to job, that Mullins did 
not physically restrain him. 
On cross examination, Counsel 
referred Carpenter to the statement he had written on July 17, 
and asked: ﬁYou have testified th
at he [Mullins] did this [ap-
proached about the Union] on several occasions, before you 
wrote this statement in front of you; was the frequency once a 
week?ﬂ Carpenter answered, ﬁYes.ﬂ 
Mullins testified that he did not have an official break time 
because of the nature of his job, that he had to respond when 
necessary. He recalled one occasion that he had stated to Op-
erations Manager Williams over the two-way radio that he was 
on break and that Williams had responded ﬁYou™re not on 
break; you answer any time there is an emergency.ﬂ Williams 
did not deny the foregoing conve
rsation and acknowledged that 
Mullins, ﬁrelative to his normal duties, . . . could go into the 
breakroom and get coffee and keep on going.ﬂ 
On October 2, Carpenter signe
d a union authorization card. 
Mullins testified that Carpenter requested the card. Carpenter 
admitted signing the card but denied that he had requested it. 
There is no evidence that he made any complaint to manage-
ment on that occasion. Regardless of the circumstances sur-
rounding the signing, Carpenter™s 
signing of the card casts seri-
ous doubt upon his assertion that he informed Mullins that he 
was not interested in the Union and supports Mullins™ testi-
mony that Carpenter was ﬁconfused.ﬂ 
2. Analysis and concluding findings 
ﬁEmployees who engage in union activities are not immune 
from nondiscriminatory discipline when they violate lawful 
plant rules unrelated to employee Section 7 rights. . . . When an 
employee is disciplined for an alle
ged violation of a lawful rule 
while engaging in activity protecte
d by Section 7 of the Act, the 
employer is not privileged to 
act upon a reasonable belief if, in 
fact, the employee is i
nnocent of any wrongdoing.ﬂ 
Avondale Industries, 333 NLRB 622, 640 (2001). As the Supreme Court 
stated in 
NLRB v. Burnup & Sims,
 379 U.S. 21, 23 (1964), ﬁA 
protected activity acquires a pre
carious status if innocent em-
ployees can be discharged whil
e engaging in it, even though the employer acts in good faith.ﬂ The burden of proof is upon the 
General Counsel to show that th
e employer™s honest belief was 
mistaken, that the alleged misconduct did not in fact occur. 
Avondale Industries, supra at 640. 
The first warning issued to Mullins on July 25 was for viola-
tion of the Respondent™s solici
tation rule. The Respondent™s 
brief states that, on July 11, Mullins ﬁviolated the solicitation 
policy by soliciting James Carpenter to sign a union card when 
Mullins was on working time.ﬂ There is not an iota of evidence 
that Mullins asked Carpenter to sign a union card. Carpenter 
never made such an assertion. 
According to Carpenter, Mullins 
asked, ﬁwhy he would not join a labor union.ﬂ Mullins wrote on 
the warning that this did not occur, that Carpenter was ﬁal-
readyﬂ a member. There is no evidence contradicting that 
comment. Carpenter was not asked, as Mullins testified, 
whether he had approached Mullins and mentioned that his 
 ST. PETE TIME FORUM
 587
father-in-law had stated that the employees did not need a un-
ion. I credit Mullins. 
Even if I did not credit Mullins, the record does not establish 
that Mullins violated the Res
pondent™s rule. Rules prohibiting 
solicitation during working tim
e are presumptively valid. 
Our 
Way, 268 NLRB 394 (1983). The Re
spondent™s rule, in perti-
nent part, states: ﬁSolicitation of
 any kind, by one employee to 
another, is prohibited while eith
er is working. Working time is 
when an employee™s duties require that he/she be engaged in 
work tasks.ﬂ Mullins duties did not
 require that he be engaged 
in work during the brief interval that he obtained coffee. Opera-
tions Manager Williams acknowledged that employees, includ-
ing Mullins, get coffee in the morning and may take their cof-
fee with them as they go from job to job. The Respondent ar-
gues that Mullins was not on break. Not to belabor the point, 
but the acknowledgement that employees are permitted to get 
coffee entails going to the coffee machine, waiting while the 
cup fills, and then returning 
to work. The reason for the no-
solicitation rule, as stated in the rule, is that the Company ﬁbe-
lieve[s] that you should not be disturbed or disrupted in the 
performance of your job.ﬂ The 
total time required for the entire 
conversation that Carpenter repo
rted is 15 seconds. Although it 
seems unlikely that one employ
ee questioning another at the 
coffee machine regarding why th
at employee did not support 
the Tampa Bay Lightning, the hockey team that plays at the 
facility, would constitute solici
tation, the Respondent character-
ized Mullins™ questioning of Carpenter regarding ﬁwhy he 
would not join a labor unionﬂ as 
solicitation. Accepting that it 
did constitute solicitation, there was no disturbance or disrup-
tion in the performance of Mullins™ work. He was not working. 
He was, as his supervisor perm
itted him to do, getting coffee. 
I find that Mullins did not solicit Carpenter. Carpenter initi-
ated the short conversation by referring to a statement made by 
his father-in-law to which Mullins replied with a prounion 
statement. I further find, regardless of who initiated the conver-
sation, that Mullins did not viol
ate the Respondent™s solicitation 
rule because he was engaged 
in a nonwork activity, getting 
coffee, an activity in which his supervisor had permitted him to 
engage. The Respondent™s warning of Mullins for violation of 
its solicitation rule violated Section 8(a)(1) of the Act. 
The second warning, a final warning, also issued to Mullins 
on July 25, was for violation of the Respondent™s harassment 
policy. It states that Mullins ﬁintimidatedﬂ Carpenter ﬁabout 
joining a labor unionﬂ and that this occurred ﬁat least 3 to 5 
times a week even after the employee being harassed asked 
Peter [Mullins] to stop.ﬂ 
Although Henry testified that he
 believed Carpenter because 
he was ﬁso detailed and . . . ups
et,ﬂ examination of Carpenter™s 
inconsistent statements reveals little detail. Henry did not con-
sider that Carpenter may have 
been ﬁnervousﬂ and ﬁupsetﬂ be-
cause he was fabricating a false report. As of July 25, the Re-
spondent had three versions of
 Carpenter™s account regarding 
his encounters with Mullins. The most extreme was Henry™s 
recollection that Carpenter told him that Mullins was confront-
ing him ﬁevery timeﬂ they saw each other and that Carpenter 
had requested him to stop ﬁdozen
s of times.ﬂ Carpenter did not 
repeat this account when he me
t with Henry, Fields, and Wil-
liams on July 12. He referred to encounters only 3 to 5 times a 
week and the memorandum does not reflect over what period 
this occurred. It also does not mention that Carpenter claimed 
that he had told Mullins to stop ﬁdozens of times.ﬂ The third 
account, Carpenter™s written statement dated July 17, limits the 
encounters to the last ﬁcouple of weeksﬂ and mentions that he 
said that he did not want to hear any more about the Union only 
on July 11. Mullins denied that he had approached Carpenter 
and asserted that he did not reca
ll Carpenter ever asking him to 
stop talking to him about the 
Union. Notwithstanding the Re-
spondent™s decision to believe Ca
rpenter, it did not seek to 
reconcile Carpenter™s differing accounts. 
The warning issued to Mullins states that Carpenter had ﬁre-
peatedly asked Peter [Mullins] 
to stop talking to him about 
joining a labor union,ﬂ although th
e only reference to repeated 
requests was in Carpenter™s statement to Henry that he had 
asked Mullins to stop ﬁdozens of times.ﬂ The warning does not 
adopt the implicit assertion that Mullins would have to have 
approached Carpenter at least 24 times for the ﬁdozens of 
timesﬂ statement to be correct. Carpenter™s statement of July 17 
reports that the conduct had been 
occurring only ﬁ[f]or the past 
couple of weeks,ﬂ which would have been the first 2 weeks of 
July. The warning refers to cond
uct occurring in June and July, 
without specifying 2 weeks, and st
ates that Carpenter had been 
ﬁintimidated.ﬂ The memorandum of July 12 reports that Car-
penter felt ﬁantagonizedﬂ and his statement of July 17 simply 
states that he was ﬁgetting tired
ﬂ of being talked to about the 
Union. Carpenter™s testimony differ
s from the foregoing accounts. Contrary to the representation that Mullins was approaching 
him three to five times a week and then ﬁevery timeﬂ he saw 
him, Carpenter testified that Mullins approached him on ﬁsev-
eral occasionsﬂ and he agreed that the frequency was once a 
week. Prior to July 11, Carpenter testified that he had told Mul-
lins, on one occasion, that he di
d not want the Union ﬁyetﬂ and, 
on another occasion, that he did not
 want to discuss it ﬁright at 
this moment.ﬂ His July 17 statem
ent reports that, on July 11, he 
told Mullins that he did not want to talk about the Union. There 
is no evidence of any undesired contact between Mullins and 
Carpenter after July 11. Although 
Carpenter testified that, when 
approached, he would stop walking, he acknowledged that 
Mullins never sought to physically restrain him. 
Mullins denied approaching Carpenter, and I credit his testi-
mony. Even if Mullins had initiated conversations on some of 
the unspecified occasions to which Carpenter referred, Carpen-
ter™s testimony does not establis
h harassment. If he was walk-
ing somewhere when Mullins approached, he stopped; Mullins 
did not stop him. Henry, when addressing the employees on 
July 18, acknowledges telling the em
ployees, ﬁlet™s reserve that 
[solicitation] for when we are on breaks, when we are walking 
in the building.ﬂ [Emphasis a
dded.] Even assuming that Car-
penter told Mullins that he did not want to discuss the Union 
ﬁright at this moment,ﬂ that statement did not put Mullins on 
notice that he did not want to discuss the Union at any time. 
Carpenter testified to no coercion and his own statement of July 
17 reports only that he was ﬁgetting tiredﬂ of being talked to 
about the Union. I credit Mullins that Carpenter was confused 
and, as Mullins told Henry, that he spoke with Carpenter ﬁto 
answer his questions.ﬂ Even if I credit Carpenter that Mullins 
 ST. PETE TIMES FORUM
 588 
initiated the conversations once each week, Carpenter did not 
testify that he had told Mullins that he did not want to speak 
about the Union ﬁdozens of times.ﬂ
 Mullins, when interviewed, 
told the management officials th
at he did not recall Carpenter 
ﬁever asking me to stop.ﬂ Th
e memorandum of the meeting 
with Carpenter on July 12 reflects no statement by Carpenter 
that he had told Mullins that he did not want to talk about the 
Union. It was not until he wrot
e out his statement on July 17 
that Carpenter claimed that he had told Mullins that he did not 
wish to engage in any such conversations on July 11. There is 
no evidence that Mullins approached Carpenter between July 
11 and July 25 when he was issued the warning for harassment. 
An employer may not characte
rize encounters in which one 
employee is advocating a union as harassment simply because 
the employee to whom prounion 
statements are directed ﬁre-
jects them and feels ‚bothered™ 
or harassed™ or ‚abused™ when 
fellow workers seek to persuade 
. . . about the benefits of un-
ionization.ﬂ 
Frazier Industrial Co.,
 328 NLRB 717, 719 (1999), 
citing Greenfield Die & Mfg. Corp.,
 327 NLRB 237 (1998). 
Carpenter™s written statement reflects only that he was ﬁgetting 
tiredﬂ of being talked to about 
the Union. The General Counsel 
has established that the conduct
 for which Mullins was warned, 
harassment, did not occur. The warning of Mullins for engaging 
in conduct protected by the Ac
t violated Section 8(a)(1). 
The warnings issued to Mullins 
also violated Section 8(a)(3) 
of the Act. 
Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
relates to dual or mixed motive cases. In the instant case, Mul-
lins was warned for engaging in union activity, an adverse ac-
tion relating to his terms and c
onditions of employment that 
discouraged union activity. By warning Mullins for engaging in 
union activity the Respodent violated Section 8(a)(3) of the 
Act. 
E. The Discharge 
1. Facts Mullins was discharged on November 3 after Alice Castillo, 
an employee of SportService, a retail business that sells sports 
merchandising items from a store 
located within the facility, 
accused him of calling her a ﬁYankee bitch.ﬂ Mullins and Casti-
llo agree that he would, from time to time, drop by the store and 
that they would engage in conversation. Both Mullins and Cas-
tillo had grown up in New York City. 
On October 21, the Union filed 
a petition for a representation 
election. The conversation between Mullins and Castillo oc-
curred 2 days later, on October 
23. Both agree that wages were 
discussed. Mullins recalls referring to a newspaper article relat-
ing to low job wages in Florida, that of ﬁthe 200,000 jobs a year 
created by Bush . . . most of them were below $20,000 per 
year.ﬂ Castillo testified that Mullins ﬁcame to the store and was 
talking about unions. I asked . . 
. about pay scales in Alabama 
and Mississippi, [a]nd he call
ed me a ‚Yankee bitch.ﬂ™ 
Castillo spoke with her husband,
 Antonio (Tony) Castillo, 
who is the Company™s director of security, about the foregoing 
conversation. At his suggestion,
 she wrote out a statement and 
then reported her version of the incident to her assistant man-
ager, identified in the record as ﬁJason,ﬂ the following morning. 
Jason asked her to write out a st
atement. Castillo provided the 
statement that she had already written, and he typed it. The 
statement, after noting that conversations with Mullins were not 
unusual, states:  Peter spoke to me about the union and the upcoming election. 

I replied he must be happy (I really don™t know about union or 
union procedures). We then spoke of paychecks statewide and 
up north vs. the south. He told me he had a newspaper article 
he would bring up to me [to] read. I then replied, ﬁWell what 
is the pay in other southern states like Alabama and Missis-
sippi?ﬂ He then loudly called me ﬁYankee Bitch.ﬂ He saw my 
surprised expression and quickly in a low voice said ﬁOh I™m 
a Yankee Asshole.ﬂ 
 Peter is at times disturbing and hostile. I feel disrespected by 
him and would like his behavior toward me to end. I would 
like him to just leave me alone and stay away from my work 
area. 
 The assistant supervisor forwarded that report to Bruce 
Ground, general manager for S
portService, who reported the 
incident to Palace Sports. Prior to the Company™s receipt of the 
report, Vice President Henry hear
d about the incident directly 
from Castillo whom he happened to encounter while coming 
into the building. Director of Human Resources Fields initially 
testified that she learned of the incident from the memo from 
Bruce Ground but then amended th
at testimony to note that 
Tony Castillo had mentioned it to her the day after the incident. 
Fields spoke with Alice Cast
illo who repeated that Mullins 
had called her a ﬁYankee bitch.ﬂ Castillo also told Fields that 
ﬁit had been going on for a long 
time and that she had just had 
enough.ﬂ Castillo, when testifyi
ng, acknowledged that she had 
neither complained about nor reported any past alleged im-
proper comments by Mullins. Furt
hermore, she did not inform 
Mullins that any statement that he had made offended her. In 
testifying to the ﬁembarrassing thingsﬂ that Mullins had pur-
portedly previously said, she recalled that Mullins had referred 

to her as an ﬁelitistﬂ and ﬁMiss Ivy League.ﬂ She asserted that, 
on one occasion, ﬁI don™t remember why . . . he called me a 
‚fucking idiot.™ﬂ Mullins denied making the foregoing com-
ment. Alice Castillo testified that she told her husband, Tony 
Castillo, who replied, ﬁPeter™s crazy. Just ignore him.ﬂ He did 
not suggest that she report the 
comment. Tony Castillo testified 
that, when Mullins sought to sp
eak with him after the purported 
ﬁYankee bitchﬂ comment, he told Mullins, ﬁGet the fuck out of 
my face.ﬂ Thus, notwithstanding Mullins™ denial of the ﬁfuck-
ing idiotﬂ comment, it appears that use of the ﬁfﬂ word is at 
least tolerated in the Compan
y™s workplace since an acknowl-
edged supervisor used the word
 when addressing an employee. 
Mullins heard from a fellow employee that Castillo was up-
set with him for making some objectionable comment. Mullins, 
who denied making the ﬁYankee bitchﬂ comment, sought and 
says he received Tony Castillo™s
 permission to apologize to his 
wife. He went to Alice Castillo and said, ﬁAlice, if I said any-
thing that was misconstrued, I am sorry. But I don™t even know 
what I said that would have offended you.ﬂ He asked Castillo 
what he had said, and she said, ﬁbitch.ﬂ Whether Mullins apolo-
gized with or without the permission of Tony Castillo is imma-
terial. It is uncontraverted that he apologized, that he made the 
 ST. PETE TIME FORUM
 589
apology before being interviewed about the incident, he re-
ported that he had apologized when he was interviewed. 
On October 31, Henry, Fields, and Williams met with Mul-
lins. Henry testified that Mullins immediately stated that he did 
not say anything offensive to Castillo and that he had ﬁheard a 
lot of things and I know this 
is all about the Union.ﬂ Vice 
President Henry™s ﬁmeeting notes,ﬂ
 dated November 1, reflect 
that Fields conducted the meetin
g and began by stating, ﬁ[We] 
were not meeting to discuss an
y union issuesﬂ but were ﬁmeet-
ing as part of an investigation into a complaint.ﬂ Mullins inter-
rupted, saying that he did not recall offending Castillo and that 
he had apologized for anything he might have said. Fields 
stated the alleged ﬁYankee bitchﬂ comment, and Mullins stated 
that, ﬁhe could not recall saying th
at,ﬂ and that he was surprised 
that, ﬁpeople would say that he said such an offensive thing to a 
woman.ﬂ 
Henry™s ﬁmeeting notes,ﬂ before setting out Mullins™ com-
ments, inaccurately state that Castillo was ﬁput into a very 
threatening position.ﬂ Castillo™s statement reports only that 
Mullins is, at times, ﬁdisturbing and hostileﬂ and that this 
makes her feel ﬁdisrespected.ﬂ The word ﬁthreatenedﬂ does not 
appear in her statement. Castillo testified that she was ﬁ[n]ot 
physically threatened,ﬂ that she did not ﬁfeel like he [was] go-
ing to do something to me.ﬂ The 
ﬁmeeting notesﬂ also state that 
the conversation ﬁquickly turned sour, and argumentative.ﬂ 
Castillo™s statement does not provide any basis for such a con-
clusion. In testimon
y Castillo stated that the conversation 
ﬁwasn™t argumentative or sour.ﬂ 
Fields asserted that she believed Castillo because Mullins did 
not deny making the comment
, ﬁYankee bitch.ﬂ She acknowl-
edged that Mullins stated that ﬁh
e didn™t recall saying that.ﬂ She 
further acknowledged that she considered the statements, ﬁI 
don™t recallﬂ and, ﬁI don™t recall saying thatﬂ to be different 
statements. She acknowledged that Mullins informed the man-
agement officials who were interviewing him that he had al-
ready apologized. She did not admit that there was any differ-

ence in saying ﬁI™m sorry . . . if I said anything that may have 
offended youﬂ and saying ﬁI™m sorry . . . that I said something 
that offended you.ﬂ 
Fields testified that the Company terminated Mullins because 
he ﬁmade inappropriate comment
s and his conduct was inap-
propriate.ﬂ When asked what wa
s inappropriate about his con-
duct ﬁas distinct from his comments,ﬂ Fields testified that Cas-
tillo told her that Mullins was ﬁup in her face, yelling in her 
face.ﬂ Castillo™s written statement, prepared the evening of the 
incident, reports only that Mullins spoke ﬁloudly.ﬂ Despite 
believing that Mullins called her Castillo a ﬁYankee bitch,ﬂ 
Fields acknowledged, ﬁI don™t th
ink he sexually harassed her.ﬂ 
As Williams accompanied Mullins to his locker following 
the termination, Mullins commented that ﬁit was a set up. He 
knew it was coming.ﬂ Williams did not reply. 
On December 8, 2000, employee Anthony Medina, an em-
ployee in guest services, was warned following a report that he 
had used vulgar and profane language and complaints from 
customers about his rude behavi
or. Upon a repeat of the same 
conduct in January 2001, Medina
 was terminated. The Respon-
dent argues that the record does not establish that Medina was 
not terminated for his December conduct and that Fields was 
not involved in that termination, 
implying that, if she had been, 
Medina would have been terminat
ed for the first offense. Not-
withstanding her absence of involvement, Fields was the direc-
tor of human resources at that
 time, having assumed her re-
sponsibilities in January of the year 2000. Furthermore, Sean 
Henry was in overall charge of 
the facility and 
had been since 
July 3, 1999. 
2. Analysis and concluding findings 
I credit Mullins that he did not make any offensive statement 
to Castillo. I find that Castillo misunderstood or misheard 
whatever comment he may have made, perhaps the reference to 
jobs created by ﬁBush.ﬂ Despite
 this, as the Respondent cor-
rectly argues, it may ﬁrely on its
 good-faith beliefﬂ in Castillo™s 
version of the incident because Mullins was not engaged in 
protected activity. See 
GHR Energy Corp.,
 294 NLRB 1011, 
1013Œ1014 (1989). Thus, my analysis shall proceed on that 
basis. 
In assessing the evidence under the analytical framework of 
Wright Line,
 supra, I find that Mullins engaged in union activ-
ity and that the Respondent was fu
lly aware of that activity. I 
also find animus and specific animus towards Mullins. The 
discharge was an adverse action 
affecting the terms and condi-
tions of his employment. I find that the General Counsel has 
carried the burden of proving that union activity was a substan-
tial and motivating factor for the Respondent™s action. 
Manno 
Electric,
 321 NLRB 278 (1996). 
The General Counsel having esta
blished a prima facie case, 
the burden shifts to the Respondent to establish that Mullins 
would have been discharged in the absence of any union activ-
ity on his part. Thus, the Responde
nt ﬁnot only must separate its 
tainted motivation here from any legitimate motivation, but it 
must persuade that its legitimate motivation outweighs its 
unlawful motivation so much that the Company would have 
imposed the discipline even in the absence of any union activi-
ties.ﬂ 
Formosa Plastics, 320 NLRB 631, 648 (1996). 
Mullins, upon hearing that Alice Castillo was upset regard-
ing something that he had purpo
rtedly said, immediately tried 
to set the situation right. Regardless of whether Tony Castillo 
granted him permission to do so, Mullins apologized to Alice 
Castillo for whatever offensive comment he may have made. 
Castillo had never informed Mullins that any prior comments 
that he may have made upset her in any way, and she had never 
previously made any complaint. Her statement requests that 
Mullins be directed to leave her alone. She acknowledged that 
she was surprised that he was discharged. 
In New Era Cap Co.
 336 NLRB 527 (2002), the Board ad-
dressed an alleged unlawful suspension and found, with one 
member dissenting, that the discipline was unlawful. In assess-
ing the evidence the Board concluded as follows:  
 . . . [E]ven were we to accept that some discipline was war-
ranted, we would find, contrary to our colleague, that the pun-
ishment the Respondent chose was so disproportionately 
harsh as to suggest an illicit motive. We do not substitute our 
business judgment for that of the Respondent. Rather, under 
the Respondent™s progressive 
discipline policy, Baldwin 
should have been verbally warned for a first violation. Only 
after the third incident would she have been suspended. Ad-
 ST. PETE TIMES FORUM
 590 
mittedly, the rules permitted the Respondent to vary the pun-
ishment for ﬁgross misconduct.ﬂ However, in the only other 
documented instance of punishment being imposed for har-
assment . . ., the punishment was a first step verbal warning. 
 Although Henry and the Responde
nt™s brief ch
aracterize the 
ﬁYankee bitchﬂ comment as sexual harassment, there is no 
evidence of any sexual advance by Mullins. Fields admitted 
that the use of the term did not constitute sexual harassment. 
The Respondent™s ﬁRules of Co
nductﬂ prohibit the use of ﬁin-
decent conduct or languageﬂ and set out a progressive discipli-
nary system beginning with an oral reprimand or written warn-
ing. The Respondent™s rules note
 that ﬁif repeated violations 
occur after corrective action had been taken . . . [t]ermination is 
the last step.ﬂ [Emphasis adde
d.] There had been no complaint 
that Mullins had not complied 
with the Respondent™s prior, 
albeit unlawful, corrective action regarding approaching Carter. 
Neither Castillo nor any other employee had ever complained 
about any language that Mullins had used. Mullins, prior to any 
conversation with management, apologized to Castillo. 
The only other documented incident regarding indecent con-
duct or language is the Decem
ber 8, 2000, warning of Em-
ployee Medina for using vulgar and profane language towards 
customers. Medina was retained
 and not terminated until an-
other incident in January 2001. The Respondent argues that 
there is no evidence that Medina was not discharged for his 
December conduct. That argument is belied by the fact that he 
was working in January and that
 the discharge document, dated 
January 10, 2001, states that ﬁ[o]n more than one occasionﬂ 
problems had been addressed but
 that ﬁmatters have gotten 
worse.ﬂ 
In October 2002, the two leading union adherents employed 
by the Respondent were Peter Mullins and Pam Johnson. In 
June 2001, local union president,
 Lewis Taylor, had, by his 
own admission, ﬁscrewed himself out of a good job.ﬂ Former 
shop steward Andy Lalewicz had 
been promoted to manage-
ment. On June 18, Operations Manager Carson Williams had 
told Mullins that if employee Pam Johnson and the rest of the 
union supporters filed for an elec
tion, ﬁthen you are going to be 
terminated,ﬂ and that then the rest of the employees would ﬁget 
in line.ﬂ On October 21, the Union filed a petition for an elec-
tion. Fields began the meeting with Mullins by stating, ﬁ[We] 
were not meeting to discuss an
y union issues,ﬂ apparently in 
response to Castillo™s statement that Mullins had mentioned the 
upcoming election. After his disc
harge, Mullins stated to Wil-
liams that, ﬁit was a set up,ﬂ a
nd Williams did not deny the 
assertion. The General Counsel established that Mullins™ union activity 
was ﬁa substantial and motivating factorﬂ in its action. The 
Respondent has not established th
at Mullins would have been 
discharged in the absence of his union activity. By terminating 
Peter Mullins because of his union activity the Respondent 
violated Section 8(a)(3) of the Act. 
CONCLUSIONS OF 
LAW 1. By prohibiting employees from talking about the Union 
except on nonworking time while 
permitting other conversa-tion, interrogating employees 
regarding their knowledge of 
employee union activity and directing them to report upon the 
union activities of their coworkers, interrogating employees 
regarding their communications w
ith the Board and threatening 
unspecified reprisals if employ
ees cooperated in a Board inves-
tigation, and threatening employees with discharge because of 
their support for the Union, the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2. By warning Peter Mullins on July 25, 2002, and discharg-
ing him on November 3, 2002, th
e Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily warned and dis-
charged Peter Mullins, it must 
expunge those unlawful actions 
from his record and offer him 
reinstatement and make him 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge to date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). The Respondent must also post an appropriate notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3  ORDER The Respondent, Palace Sports 
& Entertainment, Inc., d/b/a 
St. Pete Times Forum, Tampa, Florida, its officers, agents, 
successors, and assigns, shall  
1. Cease and desist from  
(a) Warning, discharging, 
or otherwise discriminating 
against any employee for supporti
ng International Alliance of 
Theatrical Stage Employees, AF
LŒCIO, or any other union.  
(b) Prohibiting employees from 
talking about the Union ex-
cept on nonworking time, while permitting other conversation.  
(c) Interrogating employees regarding their knowledge of 
employee union activity and directing them to report upon the 
union activities of their coworkers.  
(d) Interrogating employees regarding their communications 
with the Board and threatening unspecified reprisals if employ-
ees cooperated in a Board investigation.  
(e) Threatening employees with discharge because of their 
support for the Union.  
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 ST. PETE TIME FORUM
 591
(a) Within 14 days from the date of this Order, offer Peter 
Mullins full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed.  
(b) Make Peter Mullins whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion.  (c) Within 14 days from the date of this Order, remove from 
its files any reference to the un
lawful warnings and discharge, 
and within 3 days thereafter notify Peter Mullins in writing that 
this has been done and that the warnings and discharge will not 
be used against him in any way.  
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order.  
(e) Within 14 days after service by the Region, post at its fa-
cility in Tampa, Florida, copies of the attached notice marked 
ﬁAppendix.ﬂ4 Copies of the notice, on forms provided by the 
Regional Director for Region 12, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 18, 2002.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                            
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  